PS 8
(3/15)


                              UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                                                  U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT OF WASHINGTON
                                                            for
                                           Eastern District of Washington
                                                                                             Mar 29, 2019
                                                                                                 SEAN F. MCAVOY, CLERK




 U.S.A. vs.                 Benka, Eric Alexander                       Docket No.           2:18CR00170-WFN-1


                                Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Eric Alexander Benka, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge John T.
Rodgers, sitting in the Court at Spokane, Washington, on the 4th day of October 2018, under the following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Eric Alexander Benka is alleged to have ingested Suboxone, without a valid prescription, approximately 2
weeks ago.

On October 5, 2018, the conditions of pretrial release supervision were reviewed with Mr. Benka. He acknowledged an
understanding of his conditions, which included standard condition number 9.

On February 5, 2019, Mr. Benka appeared before the Court for alleged violations of pretrial release supervision. Mr. Benka
admitted to three alleged violations. Subsequently, the Court revoked Mr. Benka's pretrial release and detained him.

On March 7, 2019, the Court granted a motion to allow Mr. Benka to enter inpatient substance abuse treatment. Mr. Benka
entered inpatient treatment at American Behavioral Health Systems (ABHS) on March 11, 2019.

On March 28, 2019, the undersigned officer met with Mr. Benka at ABHS. During that meeting, Mr. Benka admitted to
ingesting 1.5 pills of Suboxone approximately 2 weeks prior, while at ABHS. Mr. Benka confirmed he did not have a valid
prescription for Suboxone. Subsequently, Mr. Benka signed an admission for acknowledging his use of Suboxone.

                             PRAYING THAT THE COURT WILL ISSUE A SUMMONS

                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       March 28, 2019
                                                                  by     s/Erik Carlson
                                                                         Erik Carlson
                                                                         U.S. Pretrial Services Officer
  PS-8
  Re: Benka, Eric Alexander
  March 28, 2019
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ X]     The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[X ]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer

                                                                       March 29, 2019
                                                                      Date
